— Order denying motion to dismiss complaint reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The purpose for which the lease was made, it is not disputed, is illegal and no recovery, under the circumstances, may be predicated thereon. (Hart v. City Theatres Co., 215 N. Y. 322; Raner v. Goldberg, 215 App. Div. 355.) The alleged misrepresentation cannot be said to be a fraud, because it is but an expression of opinion as to the law. Rich, Seeger and Seudder, JJ., concur; Lazansky, P. J., and Young, J., dissent and vote to affirm, as the plaintiff was not limited in the kind of use of the premises. (See Raner v. Goldberg, 215 App. Div. 355.)